United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3652
                                    ___________

Richard B. Dickerson,                     *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Health Midwest, a Missouri                * Western District of Missouri.
Corporation; Mid-States Financial         *
Services, Inc., a division of Health      *       [UNPUBLISHED]
Midwest; John M. Clay; Bea Weaver, *
an individual,                            *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: March 2, 2006
                                 Filed: March 7, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Richard Dickerson (Dickerson) appeals following the district court’s1 adverse
grant of summary judgment in his employment-discrimination suit. We dismiss the
appeal as untimely, because Dickerson failed to file his notice of appeal within thirty
days after the district court entered its judgment, as required under Federal Rule of

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Appellate Procedure 4(a)(1), or to move timely, pursuant to Federal Rule of Appellate
Procedure 4(a)(5), for an extension of time to appeal, see Fed. R. App. P. 26(b)(1)
(court may not extend time to file notice of appeal except as authorized by Rule 4).

      Accordingly, we dismiss this appeal. See Burgs v. Johnson County, Iowa, 79
F.3d 701, 702 (8th Cir. 1996) (per curiam).
                       ______________________________




                                         -2-